Title: Jared Sparks to James Madison, 8 March 1830
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                March 8th. 1830
                            
                        
                         
                        Your favor of March 28th. reached me after my return from Europe. I am glad that the packet committed to Col.
                            Storrow got to you safely. Should it be convenient to you to send this parcel to Washington, to the care of Mr. Everett,
                            as soon as Apl. 10th. I shall be there, and can bring it home with me; if not, it may be sent at any time hereafter to Mr
                            Brent, of the Department of State, with a request that he will keep it till called for by me.
                        As to the confidential correspondence between you & Gen. Washington, your judgment will decide what
                            parts of it are proper to be submitted to my perusal. I have no wish to pry into secrets, but the task I have undertaken
                            would seem to require, that I should spare no pains to obtain as much knowledge as possible of the acts, mind, &
                            character of Washington. In the first draft of the Farewell Address, which he sent to Hamilton, he alludes to your having
                            assisted him in preparing what he proposed to deliver, if he had retired at the end of his first term; and there are
                            fragments of letters, which show that he consulted you freely on the subject of his speech at the commencement of the
                            presidency, and of some of his papers on other occasions. But these are imperfect. I must leave the whole matter to your
                            judgment, not doubting that you will be willing to impart everything of real interest & value.
                        I believe the entire correspondence with Hamilton, on the subject of the Farewell Address, has been
                            preserved. The public has been but little enlightened by the discussions that have taken place. Mr Jay’s letter expressed
                            his opinions, but proved nothing.
                        My voyage to Europe was eminently successfull. I met with many obstacles, both in France & England,
                            growing out of the forms of office, by which all the papers are secluded from the eyes of every person but the officers of
                            the Departments. But I found the ministers well disposed in both countries, and by due perseverance, and a sort of siege
                            upon their good nature, I at last conquered the obstinacy of forms, & made my way by a regular process to the
                            reality. There were some misgivings in the Downing Street offices about the Tories, a kind of lurking fear that something
                            would come up, that would not tell much to the honor of these loyal subjects of the king. This was a just sense of
                            delicacy, for as the tories had thrown themselves upon the British Government, and sacrifised everything in doing it, the
                            Govt. is bound to protect their names from reproach, and save the feelings of their descendants. But in the end I was
                            permitted to see all the papers relating to the American Revolution, both military and diplomatic, the whole
                            correspondence of the Govt. with the officers in this country, and with the commissioners for making peace.
                        In France I saw, also, all the papers relating to American affairs during the same period, embracing the
                            diplomatic correspondence with Franklin, Deane, Lee, Adams, & others; the whole correspondence of Vergennes with
                            Gerard, Luzerne, and Marbois; and the military correspondence of Rochambeau, d’Estaing, Fernay, and others. These papers
                            develope the entire policy of the French government in regard to the United States. They are invaluable as materials for
                            the history of that period.
                        I was under great obligations in Paris to the Marquis de Marbois. He holds a high station, is greatly
                            respected, and he used his influence freely, in assisting me. The United States have not a better friend in the world, nor
                            have I seen any other European so well informed on the subject of our government, institutions, and resources. With
                            sentiments of perfect respect, I am, Sir, Your most obt. Servt.
                        
                        
                            
                                Jared Sparks
                            
                        
                    His Excellency.James Madison.